The plaintiff in error was convicted in the county court of Oklahoma county of the crime of maintaining a public nuisance, and his punishment fixed at a fine of $100 and confinement in the county jail for 30 days, and has appealed.
The petition in error and case-made were filed in this court March 5, 1931. No further appearance has been made by the plaintiff in error; nor any further extension of time asked in which to, file brief in support of the assignments of error.
Where no brief is filed and no personal appearance made, the court presumes that the appeal is without merit, or has been abandoned. We have carefully examined the record and find the information properly charged an offense; that the defendant was accorded a fair and impartial trial. No fundamental or prejudicial errors appear in the record.
The judgment of the trial court is affirmed.
EDWARDS and CHAPPELL, JJ., concur.